TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00636-CV


                                          L. F., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




              FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY,
              NO. D-1-FM-16-003378, JAMES L. ARTH, JUDGE PRESIDING


                                            ORDER

PER CURIAM

               Appellant L. F. filed her notice of appeal on September 22, 2016. The appellate

record was complete October 6, 2016, making appellant’s brief due October 26, 2016. To date,

appellant’s brief has not been filed.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.      See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule requires greater

compliance with briefing deadlines. Therefore we order counsel to file appellant’s brief no later

than November 16, 2016. If the brief is not filed by that date, counsel may be required to show

cause why he should not be held in contempt of court.

               It is ordered on November 1, 2016.

Before Chief Justice Rose, Justices Goodwin and Bourland